Opinion by
Judge Peters :
The law confers the power on married women to alienate their potential right to dower in the real estate of their husbands. And they may also alienate their right to the benefit of the homestead law, or they may alienate both; but in doing so the forms of law prescribed must be observed. They can only do it by the record.'
From the mortgage filed in this case Mrs. Isaacs only parted with a right to a homestead as expressed. That is the extent of her agreement, and her dower in the land left by her husband can only be taken from' her by another contract which courts certainly have no power to make for her.
■Judgment affirmed.